Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Pursuant to a preliminary amendment, claims 1-42 are currently pending in the instant application.

Response to Election/Restriction
Applicant's elects Group I, claims 1-15, drawn to a method of altering cells with a pooled library of barcoded nucleic acids; and the election of Species as follows: 
Species (A): wherein individual cells are analyzed or sequenced (claims 4-6); 
Species (B): wherein one or more barcoded nucleic acids from the pooled library are delivered using an expression vector (claim 10); 
Species (C): wherein the individual cells is analyzed for phenotype using high-content image based analysis (claim 6); and 
Species (D): wherein cells are eukaryotic cells, prokaryotic cells, animal cells, etc. (claims 11), in the reply filed on May 6, 2022 is acknowledged.  

Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election of invention has been treated as an election without traverse (MPEP § 818.03(a)).

Claims 16-42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim.

Claims 2-5, 8, 9 and 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim. 

The restriction requirement is still deemed proper and is therefore made FINAL.

Therefore, claims 1, 6, 7, 10 and 11 are under consideration to which the following grounds of rejection are applicable.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 18, 2018  has been considered. An initialed copy of the IDS accompanies this Office Action.

Priority
The present application filed June 10, 2020 is a 35 U.S.C. 371 national stage filing of 
International Application No. PCT/US17/18322, filed February 17, 2017; which claims the benefit of US Provisional Patent Application 62/296,746, filed February 18, 2016.

Claim Objection/Rejections
Claim Interpretation: the term “barcode” is interpreted to refer to any molecule, label, and/or sequence that is capable of assisting in the identification of a target molecule including, for example, DNA, RNA, random sequences, universal sequences, peptides, oligonucleotides, aptamers, probes, primers, adaptors, capture sequences, fluorophores, dyes, etc.
The term “to allow statistical deconvolution” in claim 7 is interpreted to be an expression of a intended use, and it does not recite an active step in the process.
The term “facilitates expression of RNA” in claim 10 is interpreted to be an expression of a intended use, and it does not recite an active step of the process.

Claim Objection
Claim 6 is objected to because of the following informalities: Claim 6 recites an abbreviation “FISSEQ” in line 3, where an abbreviation should be spelled out in the first encounter of the claims.
Appropriate correction is required.

Markush Objections
Claim 11 is objected to because of the following informalities:  Claim 11 recites, for example, the term “wherein the cells are eukaryotic cells, prokaryotic cells, animal cell...or eubacterial cells”, such that claim 11 improperly states the intended Markush groups, where the proper format requires use “consisting of” and of use of the conjunction “and” before the final member of the groups. The Examiner suggests amending the claim to recite, for example, “wherein the cells are selected from the group consisting of eukaryotic cells, prokaryotic cells, animal cell...and eubacterial cells”. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in 
public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise 
extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 1, 6, 7, 10 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-212 of copending US Patent Application No. 17/312,339. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims of US Patent Application 15/999,615 and the claims of the copending US Patent Application are directed to a method comprising combining cells with barcoded nucleic acids, analyzing the cell for phenotype, sequencing the cells, and correlating the phenotype to the one or more barcodes.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 6, 7, 10 and 11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 1 and 6 are indefinite for the recitation of the term “the cells” in line 5. There is insufficient antecedent basis for the term “the cells” in the claim because claim 1, line 1 recites the term “altering cells”; “a group of cells” in line 3; “an individual cell” in line 6. Moreover, it is unclear which of the cells recited in claim 1, is referred to by the term “the cells” and, thus, the metes and bounds of the claim cannot be determined.
Claim 1 is indefinite for the recitation of the term “the barcodes” in line 8. There is insufficient antecedent basis for the term “the barcodes” in the claim because claim 1, lines 1-2 recites the term “a pooled library of barcoded nucleic acids”; while line 4 recites “one or more barcoded nucleic acids”.
Claim 1 is indefinite for the recitation of the term “functional or nonfunctional” in line 8 because it is completely unclear what constitutes “functional or nonfunctional” barcodes; and whether a nonfunctional barcode is unreadable, does not fluoresce; is present in a very low concentration, does not integrate into the cell, whether the barcodes are redundant, whether the barcodes actively modify the cell phenotype or not, or whether the barcode is nonfunctional for some other reason and, thus, the metes and bounds of the claim cannot be determined.
Claim 6 is indefinite for the recitation of the term “high-content image based analysis” in line 2 because it is unclear what analyses are encompassed by the term “high-content image based analysis”. Moreover, the term “high” is a relative term that renders the claim indefinite. The term “high” is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite amount of content as compared to some other value that qualifies as an “high-content” for image based analysis, such that one of ordinary skill in the art would not be reasonably appraised of the scope of the invention and, thus, the metes and bounds of the claim cannot be determined.
Claim 7 is indefinite for the recitation of the term “bioinformatic pipeline” in line 2 because claim 1, from which claim 7 depends, does not recite a “bioinformatic pipeline”. Moreover, it is completely unclear what correlation devices, methods, determinations, and/or information is encompassed by the term “bioinformatic pipeline” and, thus, the metes and bounds of the claim cannot be determined.
Claim 7 is indefinite for the recitation of the term “merge cytometric data” in line 2 because claim 1, from which claim 7 depends, does not recite “merging” or “cytometric data”. Moreover, it is completely unclear what data and/or information is encompassed by the term “cytometric data” and, thus, the metes and bounds of the claim cannot be determined.
Claim 7 is indefinite for the recitation of the term “the single cell level” in line 3. There is insufficient antecedent basis for the term “the single cell level” in the claim.
Claim 7 is indefinite for the recitation of the term ”to allow” in line 3 because the term “to allow” is unclear, such that it is unclear whether the term “to allow” is intended to refer to some process that can be carried out if desired; to a process that will be carried out at a future time; or whether the term refers to a process that is in fact actually carried out as part of the process and, thus, the metes and bounds of the claim cannot be determined.
Claim 7 is indefinite for the recitation of the term “the effect” in line 4. There is insufficient antecedent basis for the term “the effect” in the claim. Moreover, it is completely unclear what “effect” is encompassed by the term with regard to the nucleic acids and the resulting phenotype; and whether the term refers to size, length, cell wall thickness, speed, resistance to antibiotics, solubility, color, position, disease, etc. and, thus, the metes and bounds of the claim cannot be determined.
Claim 7 is indefinite for the recitation of the term “the library” in line 4. There is insufficient antecedent basis for the term “the library” in the claim because claim 1, line 1 recites the term “a pooled library”.
Claim 10 is indefinite for the recitation of the term “delivered” in line 2 because claim 1, from which claim 10 depends, does not recite a step of “delivering” one or more barcoded nucleic acids and, thus, the metes and bounds of the claim cannot be determined.
Claim 10 is indefinite for the recitation of the term “nucleic acid is flanked by a first common sequence and a second common sequence and promoter” in lines 2-3 because the structure of the nucleic acid is unclear, such that it is unclear whether the nucleic acid is flanked by a first common sequence on one side, and a second common sequence and a promoter on the other side; whether the nucleic acid is flanked by a first common sequence and a promoter on one side, and a second common sequence and a promoter on the other side; whether the nucleic acid is flanked by a first common sequence and a second common sequence on one side, and a promoter on the other side; or whether the term refers to something else and, thus, the metes and bounds of the claim cannot be determined.
Claim 11 is indefinite insofar as it ultimately depends from claim 1.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 7 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 7 recites (in part) “using a bioinformatic pipeline to merge cytometric data with sequence information”. Claim 7 depends from claim 1. Claim 1 recites “sequencing the individual cell to identify the one or more barcoded nucleic acid sequences” in line 7. However, claim 1 does not recite “merging”, “cytometric data”, and/or a “bioinformatic pipeline”. Thus, claim 7 is an improper dependent claim for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 10 recites (in part) “the one or more barcoded nucleic acids are delivered using an expression vector” in lines 1-2. Claim 10 depends from claim 1. Claim 1 recites “combining a group of cells with the pooled library of barcoded nucleic acids” in line 3. However, claim 1 does not recite a step of “delivering”. Thus, claim 10 is an improper dependent claim for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1, 6, 7, 10 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. An analysis with respect to the claims as a whole reveals that they do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See; Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014); Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116, 106 U.S.P.Q.2d 1972 (2013); Mayo Collaborative Svcs. v. Prometheus Laboratories, Inc., 132 S. Ct. 1289, 101 U.S.P.Q.2d 1961 (2012). See also 2014 Interim Guidance on Patent Subject Matter Eligibility, available at http://www.gpo.gov/fdsys/pkg /FR-2014-12-16/pdf/2014-29414.pdf (“2014 Interim Guidance”), and the Office’s examples to be considered in conjunction with the 2014 Interim Guidance in examination of nature-based products, available online at: http://www.uspto.gov/patents/law/exam/mdc_ examples_ nature-based _products.pdf (“Nature-Based Products Examples”).  This rejection is proper.
Analysis of subject-matter eligibility under 35 U.S.C. § 101 requires consideration of three issues: (1) whether the claim is directed to one of the four categories recited in §101; (2) whether the claim recites or involves a judicial exception (i.e., a law of nature, natural phenomenon, or natural product); and (3) whether the claim as a whole recites something that amounts to significantly more than the judicial exception. In the instant case, the claims are directed to a natural phenomenon in the form of naturally occurring cells comprising nucleic acids which correlate with a cellular phenotype; and an abstract idea.
Therefore, they must each be considered to determine whether, given their broadest reasonable interpretation, they amount to significantly more than the judicial exception. 
The claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claims as a whole, claims 1, 6, 7, 10 and 11 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below:
In the instant case, claim 1 is broadly directed to a method of altering cells with a pooled library of barcoded nucleic acids comprising: (i) combining a group of cells with the pooled library of barcoded nucleic acids under conditions which promote uptake of one or more barcoded nucleic acids from the pooled library into the cells; (ii) analyzing an individual cell for phenotype; (iii) sequencing the individual cell to identify the one or more barcoded nucleic acids from the pooled library, wherein the barcodes are functional or nonfunctional; and (iv) correlating the phenotype for the individual cell with the one or more barcoded nucleic acid from the pooled library.
Beginning with Step I of the analysis, which asks whether the claimed invention falls within a statutory category, such that the instant claims are directed to a composition of matter, thus, the instant claims are directed to a statutory category. Step I [YES].
Proceeding to Step IIA – Prong One of the analysis, which asks if the claimed invention is directed to a judicial exception, such that claims 1, 6, 7, 10 and 11 are drawn to a method of altering cells with a pooled library of barcoded nucleic acids, such that the claims are directed to a natural phenomenon in the form of a natural correlation between nucleic acid sequences within a cell and a phenotype for the cell; and an abstract idea including: (1) mathematical concepts (e.g., mathematical relationships, formulas or equations, and/or calculations) in the form of analyzing the cell; sequencing the cell; correlating the phenotype for the cell with the one or more barcoded nucleic acids; and identifying barcoded nucleic acids from the pooled library; (2) mental processes that can be performed in the human mind such as in analyzing cell for a phenotype; correlating the phenotype of the cell to one or more barcoded nucleic acids; and identifying barcoded nucleic acids and/or (3) the use of a generic computer performing routine and conventional functions of implementing instructions of an abstract idea on a computer such as in the steps of combining a group of cells; promoting uptake; analyzing a cell for phenotype; sequencing cells; and identifying barcoded nucleic acids. The claims recite a natural phenomenon and a judicial exception. Step IIA – Prong One [YES].
Step IIA - Prong Two asks whether the claim recites additional elements that integrate the exception into a practical application of the exception. In the instant case, the claims are directed to a judicial exception in the form of a natural phenomenon and an abstract idea. Claim 1 recites: “combining a group of cells with a pooled library of barcoded nucleic acids which promote uptake of one or more barcoded nucleic acids from the pooled library into the cells” in lines 3-5; “analyzing an individual cell for phenotype” in line 6; “sequencing the individual cell to identify the one or more barcoded nucleic acids from the pooled library, wherein the barcodes are functional or nonfunctional” in lines 7-8; and “correlating the phenotype for the individual cell with the one or more barcoded nucleic acid from the pooled library” in lines 9-10, which resembles “obtaining and comparing intangible data” (i.e. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 99 U.S.P.Q.2d 1690 (Fed. Cir. 2011)), and are analogous to “organizing information through mathematical correlations” (i.e. Digitech Image Techs., LLC v Electronics for Imaging, Inc., 758 F.3d 1344, 111 U.S.P.Q.2d 1717 (Fed. Cir. 2014)); and are examples of “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)); and resembles “comparing information regarding a sample or test subject to a control or target data” (i.e. Univ. of Utah Research Found. v. Ambry Genetics Corp. (Also known as In re BRCA1– and BRCA2–Based Hereditary Cancer Test Patent Litigation), 774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014) or Association for Molecular Pathology v. USPTO (Also known as Myriad CAFC), 689 F.3d 1303, 103 U.S.P.Q.2d 1681 (Fed. Cir. 2012)). Additionally, the dependent limitations of claim 6, 7, 10 and 11 also suffer from the same issue. In other words, the dependent limitations do not rectify the rejection of the independent claim. By way of example, the limitations of claim 6 provides, “wherein the cells are analyzed for phenotype using high-content image based analysis and one or more barcoded nucleic acids within the individual cell is sequenced using FISSEQ”; and claim 7 recites “wherein the phenotype is correlated with one or more barcoded nucleic acids from the pooled library using bioinformatic pipeline to merge cytometric data with sequence information at the single cell level to allow statistical deconvolution of the effect of a nucleic acid from the library with resulting phenotype”, which are analogous to “obtaining and comparing intangible data” (i.e. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 99 U.S.P.Q.2d 1690 (Fed. Cir. 2011)); “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)); and “comparing information regarding a sample or test subject to a control or target data” (i.e. Univ. of Utah Research Found. v. Ambry Genetics Corp. (Also known as In re BRCA1– and BRCA2–Based Hereditary Cancer Test Patent Litigation), 774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014) or Association for Molecular Pathology v. USPTO (Also known as Myriad CAFC), 689 F.3d 1303, 103 U.S.P.Q.2d 1681 (Fed. Cir. 2012)). Thus, the claims do not integrate the judicial exceptions into a practical application of the exceptions. Step IIA – Prong Two [NO].
Proceeding to Step IIB of the analysis: the question then becomes what element or what combination of elements is sufficient to amount to significantly more than the judicial exception? The instant independent claim is recited at a high level of generality, such that substantially all practical applications of the judicial exception related to methods of altering cells with a library of barcoded nucleic acids are covered. For instance, the claims are recited without any specificity as to the type of cells; the barcodes; the pooled library barcoded nucleic acids; the method of combining cells; the group of cells combined; the reaction conditions; the method of uptake; the barcoded nucleic acids that are present in the cells; the method of analyzing; the phenotype; the method of sequencing; the individual cells; the identity of functional barcodes; the identity of nonfunctional barcodes; and/or the method of correlating the phenotype with the one or more barcoded nucleic acids from the pooled library.
The claims amount to nothing more than encompassing inserting nucleic acid sequences into a cell, and correlating nucleic acid sequences within the cell to any phenotype of the cell, wherein the method is well known, purely conventional or routine in the art. For example, the FISSEQ protocol is known in the art, wherein FISSEQ is suitable for most cultured cells and tissue sections including formalin-fixed and paraffin-embedded (FFPE) tissue sections, wherein whole-mount Drosophila embryos, induced pluripotent stem cells (iPSC)-derived embryo bodies (EBs), and organoids are also compatible (Table 1); and that FISSEQ can sequence molecular barcodes in individual cells and transcripts, wherein expression or reporter (i.e., cDNA, promoter-GFP) libraries are examined in a pool of single cells for massively parallel function assays and cell-lineage tracing as evidenced by Lee et al. (Nature Protocols, epub February 12, 2015, 10(3), 442-458; pg. 445, last full paragraph, lines 1-5; pg.445, col 1, last partial paragraph; and pg. 445, Table 1); and the PRISM method is known in the art, wherein a 24-basepair DNA barcodes encoded within lentiviruses are stably integrated into individual tumor cell lines after blasticidin selection, and barcoded cell lines are individually frozen and later thawed to generate mixtures of equal numbers barcoded cell lines, which are frozen again, thawed, plated, re-arrayed onto tissue culture plate, treated with a test compound or vehicle controls, and at assay conclusion, genomic DNA is harvested from the mixture of remaining viable cells, barcode sequences are amplified by PCR with universal primers, amplified sequences are hybridized to individual microbeads harboring antisense barcode sequences, and then to streptavidin-phycoerythrin, and quantitating a fluorescent signal using a Luminex FlexMap detector to demonstrate relative inhibition profiles for specific test compounds across multiple cell lines as evidenced by Yu et al.

    PNG
    media_image1.png
    378
    1151
    media_image1.png
    Greyscale

(US20150044676; published February 12, 2015; paragraph [0037]; and Figure 1). Moreover, it was known in the art that single cells can be captured with a set of uniquely barcoded primers in tiny droplets, which enable single-cell transcriptomics of a large number of cells in a heterogeneous population, such that applying the analysis to mouse embryonic stem cells reveals their population structure, gene expression relationships, and the heterogeneous onset of differentiation; and that Figure 1 indicates that cells are encapsulated into droplets, with reverse-transcription mix, and hydrogel microspheres carrying barcoded primers, such that after encapsulation primers are released, cDNA in each droplet is tagged with a barcode during reverse transcription, droplets are broken, and material from cells is linearly amplified before sequencing, wherein key pluripotency factors fluctuate in a correlated manner across the entire ES cell population  as evidenced by Klein et al. (Cell, 2015, 161, 1187-1201; pg. 1187, col 2, In Brief; pg. 1189, Figure 1; and pg. 1189, col 2, first partial paragraph); and Drop-Seq strategy for quickly profiling thousands of individual cells by separating them into nanoliter-sized aqueous droplets, associating with different barcode with each cell’s RNA, and sequencing them all together is known in the art, wherein Drop-seq analyzes mRNA transcripts from thousands of individual cells simultaneously while remember transcripts’ cell of origin, such that analyzing transcriptomes from 44,808 mouse retinal cells identified 39 transcriptionally distinct cell populations, creating a molecular atlas of gene expression for known retinal cell classes and novel candidate cell subtypes as shown in Figure 1 as evidenced by Macosko et al. 

    PNG
    media_image2.png
    392
    1002
    media_image2.png
    Greyscale

(Cell, 2015, 161, 1202-1214; pg. 1203, Summary; and pg. 1204, Figure 1). Thus, altering cells with a library of barcodes was well known, purely conventional, or routine in the art. Step IIA [YES].
In sum, when the relevant factors are analyzed, the claims as a whole do NOT recite additional elements that amount to significantly more than the judicial exception itself. Accordingly, claim 1 DOES NOT qualify as eligible subject matter.  
Dependent claim(s) 6, 7, 10 and 11 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because they do not add anything that makes the natural product in claim 11, significantly different. For example, claim 11 encompasses the invention according to claim 1, wherein the cells are eukaryotic cells, prokaryotic cells...or eubacterial cells, but it does not add anything that makes the natural phenomenon in claim 3 significantly different.
In light of the above consideration and the new guidance, claims 1, 6, 7, 10 and 11 are non-statutory.  This rejection is newly recited as necessitated by the new Guidance set forth in the Memorandum of July 30, 2015 updating the June 25, 2014 guidance (see June 25, 2014 memorandum from Deputy Commissioner for Patent Examination Policy Andrew Hirshfeld titled Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. (Alice Corp. Preliminary Examination Instructions) and the Revised Patent Subject Matter Eligibility Guidance (See, Federal Register, vol. 84, No. 4, January 7, 2019).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(1)	 Claims 1, 7, 10 and 11 are rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by Yu et al. (US Patent Application Publication No. 2015044676, published February 12, 2015; effective filing date March 14, 2013).
Regarding claims 1, 7, 10 and 11, Yu et al. teach methods to simultaneously test and screen multiplexed mixed cell populations such as populations comprising genetically heterogeneous cancer cells, in common conditions (interpreted as assaying, claim 1) (Abstract). Yu et al. teach a unitary sample comprising a plurality of genetically heterogenous cell types, wherein each cell type further comprises: (i) an exogenous nucleic acid tag stably integrated into the genome of the cells (e.g., comprising a core sequence that is unique to each cell type, and flanking amplification primer binding sequences that are the same in all of the cells of the plurality, and (ii) optionally, a selectable or detectable marker; and a known number of cells of each type is present in the sample; (a) implanting the sample into a living animal; (b) exposing the sample to a test condition for a selected time; (c) harvesting the sample from the animal; and (d) detecting a level of the exogenous nucleic acid tag in each cell type of the sample, wherein the level of the exogenous nucleic acid tag correlated to the number of living cells in the sample after exposure to the test conditions (interpreted as combining a group of cells; analyzing individual cells for phenotype; barcode uptake; correlating barcode with the phenotype to the barcode; and flanking with common sequence and a promoter, claims 1, 7 and 10) (paragraphs [0012]-[0014]). Yu et al. teach the PRISM method in Figure 1A, wherein 24-basepair DNA barcodes encoded within lentiviruses are stably integrated into individual tumor cell lines after blasticidin selection, and barcoded cell lines are individually frozen and later thawed to generate mixtures of equal numbers barcoded cell lines, which are frozen again, thawed, plated, re-arrayed onto tissue culture plate, treated with a test compound or vehicle controls, and at assay conclusion, genomic DNA is harvested from the mixture of remaining viable cells, barcode sequences are amplified by PCR with universal primers, amplified sequences are hybridized to individual microbeads harboring antisense barcode sequences, and then to streptavidin-phycoerythrin, and quantitating a fluorescent signal using a Luminex FlexMap detector to demonstrate relative inhibition profiles for specific test compounds across multiple cell lines (interpreted as combining cells; analyzing for phenotype; correlating phenotype with barcode; and high-content image based analysis, claims 1 and 6 (in part)) (paragraph [0037]; and Figure 1). Figure 1A is shown below:

    PNG
    media_image3.png
    440
    767
    media_image3.png
    Greyscale

Figure 1A
Yu et al. teach in Figure 1c, five human lung adenocarcinoma cell lines (H1437, PC-9, H2077, Calu-6 and A549) were labeled with a lentivirus encoding a specific 24-basepair sequence, and expression of the bsd blasticidin resistance gene, wherein each cell line was selected for blasticidin resistance (interpreted as animal cells including human; and phenotype, claims 1 and 11) (paragraph [0038]. Yu et al. teach that the plurality of cell types includes other cell types such as different stem cell types, or non-cancerous cells from various “normal” tissues, and the methods can be used to screen test conditions that affect organ or tissue transplant rejection, such as to identify test conditions that improve an or tissue transplant success (interpreted as animal cells, claim 11) (paragraph [0090]). Yu et al. teach that tag (e.g., barcode) detection can be readily performed using methods known in the art such as using fluorescently labeled microbeads or high-throughput sequencing-based detection methods including massively parallel sequencing and/or Luminex XMAP technology in which fluorescent microbeads are color-coded into distinct sets (interpreted as sequencing, claim 1) (paragraphs [0074], lines 1-11; [0075]; and [0117], Example 5)
	Yu et al. do not specifically exemplify FISSEQ (instant claim 6).
Yu et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.



(2)	 Claims 1, 7, 10 and 11 are rejected under 35 U.S.C. 102(a1) as being anticipated by Lee et al. (Nature Protocols, epub February 12, 2015, 10(3), 442-458).
Regarding claims 1, 6, 7, 10 and 11, Lee et al. teach in Figure 1, FISSEQ library construction and sequencing, wherein (i) fixed cells or tissues are permeabilized and reverse-transcribed in situ in the presence of aminoallyl-dUTP and adapter sequence-tagged random hexamers; the cDNA fragments are fixed to the cellular protein matrix; the circular templates are amplified using RCA primers complementary to the adapter sequence in the presence of aminoallyl-dUTP and stably cross-linked, such that the nucleic acid amplicons in cells are ready for sequencing an imaging; and (ii) each amplicon contains numerous tandem copies of the cDNA template and adapter sequence; and  sequencing primer hybrids to the adapter sequences of the individual amplicons, and fluorescent eight-base probes interrogate the adjacent dinucleotide pair (interpreted as a group of cells; a library of barcoded nucleic acids; analyzing for phenotype; barcodes; correlating; sequencing; and imaging by FISSEQ, claims 1, 6, 7, 10 and 11) (pg. 443, Figure 1). Lee et al. teach FISSEQ protocol is suitable for most cultured cells and tissue sections including formalin-fixed and paraffin-embedded (FFPE) tissue sections, wherein whole-mount Drosophila embryos, induced pluripotent stem cells (iPSC)-derived embryo bodies (EBs), and organoids are also compatible (Table 1); and that in situ sequencing libraries have been fixed and generated in a wide number of biological specimens (Table 1) (interpreted as animal cells, prokaryotic or eukaryotic cells, claims 1 and 11) (pg. 445, col 1; last full paragraph, lines 1-5; pg. 445, col 2, last full paragraph; and pg. 445, Table 1). Lee et al. teach FISSEQ can sequence molecular barcodes in individual cells and transcripts, wherein expression or reporter (i.e., cDNA, promoter-GFP) libraries are examined in a pool of single cells for massively parallel function assays and cell-lineage tracing (interpreted as combining cells; pooled barcodes; interpreting function assays and lineage tracing as analyzing cell for phenotype; sequencing to identify barcodes including by FISSEQ; and nucleic acid flanked by common sequences and promotor, claims 1, 6, 7 and 10) (pg. 445, col 1, last partial paragraph). Lee et al. teach sequencing-by-ligation (SOLiD) (interpreted as sequencing; and encompassing flanking common sequences and promoter, claims 1 and 10) (pg. 446, col 2, last partial paragraph). Lee et al. teach the size of subcellular cDNA amplicons is slightly larger than the diffraction limit after 3D deconvolution (pg. 457, first full paragraph).
Lee et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Conclusion
Claims 1, 6, 7, 10 and 11 are rejected.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally 
be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.


/Amy M Bunker/
Primary Examiner, Art Unit 1639